ORDER
PER CURIAM.
Appellant, Jacqueline M. Kinsler, appeals the final award of the Labor and Industrial Relations Commission in favor of respondent, DePaul Health Center, denying her compensation. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and find the judgment is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).